
	
		I
		112th CONGRESS
		1st Session
		H. R. 2175
		IN THE HOUSE OF REPRESENTATIVES
		
			June 14, 2011
			Mr. Fincher
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committees on
			 Agriculture and
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To require certain agencies to submit a cost-benefit
		  analysis to the Congress before implementing proposed
		  regulations.
	
	
		1.Short titleThis Act may be cited as the
			 Regulatory Balance Act.
		2.Cost-benefit
			 analysis required with respect to significant regulatory actions of the
			 Environmental Protection Agency, Department of Agriculture, and Food and Drug
			 AdministrationBefore any
			 proposed regulation that is determined to be a significant regulatory action,
			 as such term is defined in Executive Order 12866 (5 U.S.C. 601 note; relating
			 to regulatory planning and review), takes effect, the Secretary of Agriculture,
			 the Administrator of the Environmental Protection Agency, and the Commissioner
			 of the Food and Drug Administration shall—
			(1)perform the
			 cost-benefit analysis described in section 6(a)(3) of such Executive Order (or
			 any successor thereto) for such proposed regulation; and
			(2)submit such
			 analysis to the Congress.
			
